315 F.2d 94
UNITED STATES of America, Appellee,v.Albert GROSSMAN, Defendant-Appellant.
No. 286.
Docket 27957.
United States Court of Appeals Second Circuit.
Argued March 19, 1963.
Decided March 19, 1963.

Hyman Hecker, White Plains, N. Y., for defendant-appellant.
Andrew J. Maloney, Asst. U. S. Atty. (Robert M. Morgenthau, U. S. Atty., for the Southern District of New York, New York City, on the brief), for appellee.
Before LUMBARD, Chief Judge, and CLARK and MARSHALL, Circuit Judges.
PER CURIAM.


1
We affirm in open court the judgment of the United States District Court for the Southern District of New York, McGohey, J. After a trial without a jury, the defendant was found guilty of engaging in wagering transactions without paying the special tax imposed by 26 U.S. C. § 4411 and of failing to register as required by 26 U.S.C. § 4412, and was sentenced to pay a fine totalling $2,000 and a penalty of $50. 26 U.S.C. §§ 7262, 7203, 7272. The defendant's contentions of error at trial are without merit.


2
By order dated October 1, 1962, Judge McGohey denied the defendant's motion for the return of money seized by Internal Revenue Service agents at the time of his arrest. The money having been seized and being subject to forfeiture under 26 U.S.C. § 7302, and having been administratively forfeited as prescribed by 26 U.S.C. § 7325, the motion for the return of the money was properly denied. 26 U.S.C. § 7327, 19 U.S.C. § 1618. See United States v. Heckinger, 163 F.2d 472 (2 Cir., 1947); United States v. One Pontiac Coupe, 298 F.2d 421 (7 Cir., 1962).


3
Affirmed.